Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/22 have been fully considered but they are not persuasive.
As to applicant on page 7 recites:
“As such, withdrawal of the interpretation under 35 U.S.C. § 112(f) is respectfully requested.”
Claims 21-38 are interpreted under 35 U.S.C. 112(f) and this is not a rejection and enough structure are disclosed in specification.
In addition, as to applicant’s argument on page 9-10 recite:
“Specifically, Sugaya provides the initial application of makeup to provide display of the makeup simulation image. But there is not a subsequent changing the makeup simulation image based on a change of the makeup recommendation result (see Fig. 15, and paragraphs [0102] and [0103] of Sugaya, depicted below)… Based on the above, Sugaya is also deficient, and fails to remedy the deficiencies of the other references, including Yamanashi.”
The Examiner contests that Sugaya discloses receive cosmetic change command for the makeup recommendation result, in paragraph [0103], “If the user likes this makeup, the user presses the proceeding button 432 using the input unit 24. When the proceeding button 432 is pressed, this process proceeds to a step S36”. As shown in Fig. 15, if the user wants to change the selected makeup, a second button below decision 432 can be pressed to return to the previous screens to select a different cosmetic, which reads on receive cosmetic change command for the makeup recommendation result. In addition, Sugaya discloses changes the makeup simulation image based on a change of the makeup recommendation result, in paragraph [0102], “generates a user's face image 431 where makeup using the target cosmetic has been performed on the second target portion by using the acquired face image”. As can be seen in Fig. 15, the face image 431 can be updated to show a change of the makeup based on the modified the makeup recommendation result. Therefore, Sugaya’s teachings are considered to suggest the limitations as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 28, 30, 32-35, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya et al. (US 2019/0197736).
Regarding claim 21, Sugaya et al. (hereinafter Sugaya) discloses a mobile terminal (Sugaya, [0047], “FIG. 7 is a diagram showing an example of a hardware configuration of a user terminal 20. The terminal 20 is a computer such as a tablet or a personal computer”) comprising:
an input unit configured to receive a makeup recommendation command (Sugaya, [0093], “The screen 41 receives an operation of selecting a portion on which makeup is performed”);
a display unit configured to display a makeup recommendation result according to the makeup recommendation command (Sugaya, [0099], “The screen 42 is displayed based on the received cosmetic information”. Fig. 7 display unit), and a makeup simulation image according to the makeup recommendation result (Sugaya, [0102], “generates a user's face image 431 where makeup using the target cosmetic has been performed on the second target portion by using the acquired face image”); and
a control unit configured to receive a cosmetic change command for the makeup recommendation result (Sugaya, [0103], “If the user likes this makeup, the user presses the proceeding button 432 using the input unit 24. When the proceeding button 432 is pressed, this process proceeds to a step S36”. As shown in Fig. 15, if the user wants to change the selected makeup, a second button below decision 432 can be pressed to return to the previous screens to select a different cosmetic, which reads on receive cosmetic change command for the makeup recommendation result. In addition, Fig. 7 control unit),
wherein the control unit changes the makeup simulation image based on a change of the makeup recommendation result (Sugaya, [0102], “generates a user's face image 431 where makeup using the target cosmetic has been performed on the second target portion by using the acquired face image”. As can be seen in Fig. 15, the face image 431 can be updated to show a change of the makeup based on the modified the makeup recommendation result).
Regarding claim 28, Sugaya discloses display an icon to change a type of makeup in a state that the makeup simulation image is displayed (Sugaya, [0103], “If the user likes this makeup, the user presses the proceeding button 432 using the input unit 24. When the proceeding button 432 is pressed, this process proceeds to a step S36”. As shown in Fig. 15, if the user wants to change the selected makeup, a second button below decision 432 can be pressed to return to the previous screens to select a different type of makeup (e.g., mouth or cheek), which reads display an icon to change a type of makeup in a state that the makeup simulation image is displayed).
Regarding claim 30, Sugaya discloses receive the cosmetic change command to change a type of the cosmetics or makeup order included in the makeup recommendation result (Sugaya, Fig. 15), change a type of the cosmetics (Sugaya, Fig. 15 screen 42 illustrates change a type of the cosmetics or makeup order included in the makeup recommendation result).
Regarding claim 32, Sugaya discloses control the display unit further display a cosmetic change guide (Sugaya, Fig. 15 illustrates a cosmetic change guide).
Regarding claim 33, Sugaya discloses when displaying the cosmetic change guide, the control unit is further configured to guide to change at least one of the cosmetics included in the makeup recommendation result to a cosmetic recognized as existing nearby (Sugaya, Fig. 15 illustrates cosmetic recognized as existing nearby (e.g., Eye shadows A-C)).
Regarding claim 34, Sugaya discloses when displaying the cosmetic change guide, the control unit is further configured to suggest purchase of new cosmetics (Sugaya, Fig. 15).
Regarding claim 35, Sugaya discloses display a plurality of makeup types (Sugaya, Fig. 10).
control the display unit so as to display differently the makeup recommendation result according to a makeup type selected from the plurality of makeup types (Sugaya, Fig. 10 illustrates display differently the makeup recommendation result according to a makeup type selected from the plurality of makeup types).
Regarding claim 39, Sugaya discloses a cosmetics automatic recognition system (Sugaya, [0034], “a configuration of a cosmetics information providing system 1”) comprising: 
a server (Fig. 1 server 10); and 
a mobile terminal configured to receive information from the server (Sugaya, Fig. 1 illustrates user terminal 20 configured to receive information from the server).
The remaining limitations from claim 39 are similar in scope to the functions recite in claim 21 and therefore are rejected under the same rationale.
Regarding claim 41, Sugaya discloses a non-transitory computer readable recording medium having stored thereon computer readable instructions, which when executed, cause at least one processor to execute (Sugaya, [0152], “a client program executed in the user terminal 20…these programs may be provided by being recorded on a computer-readable recording medium such as a magnetic recording medium”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. (US 2019/0197736) in view of Li et al. (US 2016/0292901).
Regarding claim 22, Sugaya discloses display the makeup simulation image by combining a facial image and a background image (Sugaya, Fig. 15 illustrates screen 43); Sugaya does not expressly disclose “acquire differently the background image according to the user information or the environment information”;
Li et al. (hereinafter Li) discloses acquire differently the background image according to the user information (Li, [0033], “if a user selects a crab as an avatar, an image including sand or a sea may be used as a background image”. In addition, in paragraph [0034], “The user may also be presented with background images related to a particular location. For example, if a user is in Paris, France, the user may be presented with a background image featuring the Eiffel Tower”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s combining an animation of an avatar and a background image in the cosmetic information providing system, as taught by Sugaya. The motivation for doing so would have been dynamically changing background image based on user information.
Regarding claim 23, Sugaya as modified by Li with the same motivation from claim 22 discloses acquire the background image considering at least a place (Li, [0034], “The user may also be presented with background images related to a particular location. For example, if a user is in Paris, France, the user may be presented with a background image featuring the Eiffel Tower”).
Regarding claim 24, Sugaya as modified by Li with the same motivation from claim 22 discloses when a schedule at a first place is registered in the user information, the control unit is further configured to acquire an image of the first place as the background image. (Li, [0034], “The user may also be presented with background images related to a particular location. For example, if a user is in Paris, France, the user may be presented with a background image featuring the Eiffel Tower”. Identify the user is in Paris reads on a schedule at a first place is registered in the user information).
Regarding claim 27, Sugaya discloses a camera configured to photograph a face of a user (Sugaya, [0101], “the user photographs his or her face image using the imaging unit 26”), wherein the control unit is further configured to acquire the facial image by applying makeup according to a makeup recommendation result to the face photographed by the camera (Sugaya, [0102], “enerates a user's face image 431 where makeup using the target cosmetic has been performed on the second target portion by using the acquired face image”).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. (US 2019/0197736) in view of Li et al. (US 2016/0292901), as applied to claim 22, in further view of Grauer (US 2017/0256040).
Regarding claim 25, Sugaya as modified by Li does not expressly disclose “when a schedule in a first time period is registered in the user information”;
Grauer discloses when a schedule in a first time period is registered in the user information (Grauer, [0030], “processor 108 retrieves at least one relevant background image from database 110…in accordance with the environmental conditions relating to self-image 140 (e.g., level of ambient light; weather or climate conditions; time and date; and the like)”).
And Grauer discloses acquire an image having brightness corresponding to the first time period as the background image (Grauer, [0031], “processor 108 may increase (or decrease) the brightness of background image portion 185 such that it substantially matches the brightness level of user image portion 182 (e.g., when fusing a background image captured during the evening with a user image portion of a self-image captured during the morning)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Grauer’s retrieve background image in accordance with environment condition to display Sugaya as modified by Li’s facial image with background image. The motivation for doing so would have been providing ability to automatically select certain types of background images based on selection criteria. 
Regarding claim 26, Sugaya as modified by Li and Grauer with the same motivation from claim 25 discloses when weather information is received as the environment information (Grauer, [0043], “the weather and climate conditions when self-image 140 was captured”), acquire an image according to the weather information as the background image (Grauer, [0030], “processor 108 retrieves at least one relevant background image from database 110…in accordance with the environmental conditions relating to self-image 140 (e.g., level of ambient light; weather or climate conditions; time and date; and the like)”).

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. (US 2019/0197736) in view of Otani et al. (US 2016/0055566).
Regarding claim 29, Sugaya discloses control the display unit so as to display the makeup recommendation result based on at least one cosmetic (Sugaya, Fig. 15);
Sugaya does not expressly disclose “a short-distance communication module configured to recognize cosmetics through short-distance communication, and receive cosmetic information of the recognized cosmetics”;
Otani et al. (hereinafter Otani) discloses a short-distance communication module configured to recognize cosmetics through short-distance communication, and receive cosmetic information of the recognized cosmetics (Otani, [0043], “an exclusively reading-use ID for uniquely identifying the tag) attached thereto so as to be distinguished from the other products, with an RFID tag R capable of exerting radio communication function being pasted onto the bottom surface or the like of the product”. In addition, in paragraph [0061], “using the RFID number detected in the step S503 as a key, the image data base 270 is retrieved so as to display a commercial image of the product relating to the product in the customer's hand on the image display unit of the product mounting rack of the product in the customer's hand”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Otani’s a short-distance communication function to recognize cosmetics through short- distance communication in the cosmetic information providing system, as taught by Sugaya, as it could be used to achieve the predictable result of wherein the control unit is further configured to control the display unit so as to display the makeup recommendation result based on at least one cosmetic recognized via the short- distance communication module. The motivation for doing so would have been providing ability to detect an RFID number of a product and using the RFID number to display information about the product.
Regarding claim 40, Sugaya discloses display a makeup recommendation result (Sugaya, Fig. 10 illustrates display a makeup recommendation result); display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result (Sugaya, Fig. 10 illustrates display the makeup simulation image by calculating a makeup application result (i.e., calculate face image 341 with makeup) according to the makeup recommendation result);
Sugaya as modified by Otani with the same motivation from claim 29 disclose a short-distance communication discloses a short-distance communication module configured to recognize cosmetics through short-distance communication, and receive cosmetic information of the recognized cosmetics (Otani, [0043], “an exclusively reading-use ID for uniquely identifying the tag) attached thereto so as to be distinguished from the other products, with an RFID tag R capable of exerting radio communication function being pasted onto the bottom surface or the like of the product”. In addition, in paragraph [0061], “using the RFID number detected in the step S503 as a key, the image data base 270 is retrieved so as to display a commercial image of the product relating to the product in the customer's hand on the image display unit of the product mounting rack of the product in the customer's hand”).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. (US 2019/0197736) in view of Kim et al. (US 2016/0357578).
Regarding claim 36, Sugaya discloses uses less than a preset number of cosmetics (Sugaya, Fig. 15 screen 42 illustrates less than a preset number of cosmetics); Sugaya is silent with respect to “super simple makeup”;
Kim et al. (hereinafter Kim) discloses super simple makeup (Kim, Fig. 22A).
Kim discloses display a makeup method as makeup recommendation result (Kim, Fig. 22B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s select makeup type and display makeup method in the cosmetic information providing system, as taught by Sugaya, as it could be used to achieve the predictable result of display a makeup method that uses less than a preset number of cosmetics as the makeup recommendation result. The motivation for doing so would have been providing makeup guide information that matches facial features of each person, makeup history information, and/or information about skin condition of each person.
Regarding claim 37, Sugaya as modified by Kim with the same motivation from claim 36 discloses selected makeup type is makeup that specifies a time period (Kim, [0268], “A plurality of theme-based makeup images may include a makeup image based on a season (e.g., spring, summer, fall, and/or winter)”), display a makeup method in consideration of the specified time period as the makeup recommendation result (Kim, Fig. 22B).
Regarding claim 38, Sugaya as modified by Kim with the same motivation from claim 36 discloses display a makeup method in consideration of user information or environment information related to the specified time period as the makeup recommendation result (Kim, [0382], “the environment information may include season information. The environment information may include weather information e.g., a sunny weather, a cloudy weather, a rainy weather, a snowy weather, and the like). The environment information may include temperature information”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612